EXHIBIT DISTRIBUTOR AGREEMENT This Distributor Agreement is entered into as of this 22nd day of February, 2008 (the “Effective Date”) between Avnet Logistics U.S., LP, a Texas corporation having its principal place of business at 2211 South 47th Street, Phoenix, Arizona 85034 (“Distributor”), and Sonasoft Corp, a California corporation., having its principal place of business at 6489 Camden Avenue, San Jose, California95120-2850 (“Supplier”). 1. APPOINTMENT/WORLDWIDE APPLICATION 1.1 This Agreement states the only terms and conditions under which Distributor will purchase Products, meaning products sold to Distributor by Supplier, except for Product identification, quantity and shipping location. 1.2 Supplier grants to Distributor the non-exclusive right to distribute the Products worldwide (“Territory”)Distributor’s international subsidiaries are authorized to purchase from Supplier’s subsidiaries.Distributor is further authorized to resell Products globally and export the products to non-embargoed countries. 1.3 Supplier will not sell product to Distributor’s existing customers or sell custom Products used in Distributor’s integration project for new customers without Distributor’s express permission.Products listed on Exhibit A are considered standard unless idenitified as custom Products by Supplier. 2.TERM 2.1 The term of this Agreement will be twelve months from the Effective Date of this Agreement.The Agreement is automatically renewed for additional one year periods at all anniversary dates unless this Agreement is otherwise terminated. 3.DUTIES OF DISTRIBUTOR 3.1 Distributor will use reasonable commercial efforts to promote the sale of the Products within the Territory. 4.DUTIES OF SUPPLIER 4.1At no cost to Distributor, Supplier will provide: a) Information.Sufficient quantities of marketing materials for sales programs and any other information Distributor reasonably requests regarding the Products. b)Training.Adequate training. c) Technical Support and Contact Information.Technical support for all Products.Supplier’s technical support contact information, procedures for escalation of technical questions and other resource information Distributor reasonably requests d) Certificates of Origin.Supplier will provide Certificates of Origin for the Products in the form Distributor requests and Supplier will promptly update such Certificates. 4.2 Supplier Quality Handbook.Supplier will make best efforts to attain the goals established in the Avnet Supplier Quality Handbook as may be amended from time to time.Supplier will work with Distributor to establish improvement plans and performance milestones in those areas when Supplier falls under the published goal. 4.3Ethical Practices.
